Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 74, due to its dependency on claim 61, is verbatim claim 62. Due to the repetition, it is believed that claim 74 was intended to be dependent from claim 73, and should be corrected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 61 & 67-71 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Greenberg (US 20090002188).
For Claim 61, Greenberg discloses a method (in normal operation of the system disclosed by Greenberg) for monitoring an animal (at least the location of the animal 600, in the same manner as the instant invention) with an animal collar system (the components of which are discussed below) comprising a user device associated with a user (“cell phone” [0100-101], for non-limiting example), a base station (base station, either B or 900), and an animal collar device (400, [0034]), the method comprising: 
collecting data about the animal with at least one monitoring component in the animal collar device (in the same manner as the instant invention, at least the location of the animal/trackee 600, discussed throughout the disclosure, but specifically in [0093]);
communicating the data about the animal to the base station and the user device with at least one communication component in the animal collar device (as discussed in [0026] and [0101]); and
operating a processor (GSM and/or microprocessor) in the animal collar device (Fig. 4) and coupled to a battery (310) to 
determine whether the at least one communication component is connected to at least one of the base station (as discussed in [0026] for non-limiting example; noting that the claim limitation only requires the connection of the animal collar 400,600 with the base station) and the user device to provide a location of the animal relative to the base station and the user device (the location within or outside of the virtual fence is comparative with the base station, [0005 & 38]; the confirmation with the owner via call/message provides a location relative to the user, [0007 & 39]), 
based upon the location of the animal, cause the animal collar device to enter one of a plurality of communication states (as outlined below), the plurality of communication states comprising
an away alone state (“lost pet recovery mode”) when not connected to the base station and the user device (as indicated above, the wireless connection of the virtual fence, and either the physical or communicative connection between the owner/user and the pet), and 
a home alone state when connected to the base station and not connected to the user device (when the animal is within the virtual fence), and 
when in the away alone state, cause the at least one communication component to transmit the data about the animal via an external network [0013, 30, & 68-72].
For Claim 67, Greenberg discloses the method of claim 61, and Greenberg further discloses wherein the at least one communication component includes at least one of a global positioning system (GPS) radio, a cellular transceiver (GSM meets cellular transceiver limitation), a Bluetooth transceiver, and a Wi-Fi transceiver.
For Claim 68, Greenberg discloses the method of claim 61, and Greenberg further discloses further comprising operating the processor to selectively enable and disable the at least one monitoring component based upon the location of the animal relative to the base station [0057].
For Claim 69, Greenberg discloses the method of claim 61, and, similar to Claim 68 discussed above, Greenberg further discloses further comprising operating the processor to selectively enable and disable the at least one communication component based upon the location of the animal relative to the base station (the microprocessor goes into standby or sleep mode when the system determines that tracking is not needed at that moment, due to “safe” indicator, or communication with the user, see [0051-57] for non-limiting disclosure).
For Claim 70, Greenberg discloses the method of claim 61, and Greenberg further discloses further comprising operating the processor to process at least one of the data about the animal (the location of the animal as determined by GSM) and the location of the animal relative to the base station (base station 900) based upon a predefined threshold (the threshold being the virtual fence perimeter, see the radius discussion found in [0099], for example) and a logic combination (the logic determining whether the animal has left the virtual fence, [0008-10].
For Claim 71, Greenberg discloses the method of claim 70, and Greenberg further discloses further comprising operating the processor to notify the user of an event correlated with the predefined threshold and the logic combination (upon the determination that the animal has breached the virtual fence, communication is sent to the service center, which is then relayed to the user, thus notifying the user, [0090-91]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 62-66, 72, & 74* are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg as applied to claims 61 & 67-71 rejected above, and in further view of Kelly et al. (US 20150373951, “Kelly”).
For Claims 62 & 74* (note* the above 112, 2nd paragraph rejection), Greenberg discloses the method of claim 61.
Greenberg is silent to wherein the at least one monitoring component includes at least one of a first thermometer configured to measure a temperature of the animal, a second thermometer configured to measure an external temperature around the animal, an accelerometer, a heart rate sensor, a moisture sensor and a magnetometer.
Kelly, like prior art above, teaches a companion animal tracking and reporting system (title, disclosure) further comprising at least one monitoring component includes at least one of a first thermometer configured to measure a temperature of the animal (“e.g. accelerometer, …thermometer, biometric sensor,” [0032]), a second thermometer configured to measure an external temperature around the animal, an accelerometer (“e.g. accelerometer, …thermometer, biometric sensor,” [0032]), a heart rate sensor (“gather heart-rate, temperature, perspiration, or other biometric indicators of the animal,” [0053]), a moisture sensor (“gather heart-rate, temperature, perspiration, or other biometric indicators of the animal,” [0053]) and a magnetometer.
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the collar of the tracking system of Greenberg with one or more biometric sensors as taught by Kelly, in order to give the owner peace of mind while away from their companion animal, (see discussion found in [0002-3, Kelly]).
For Claim 63, Greenberg discloses the method of claim 61.
Greenberg is silent to further comprising interacting with the animal based upon user input with at least one interaction component in the animal collar device.
Kelly, like prior art above, teaches a companion animal tracking and reporting system (title, disclosure) further comprising interacting with the animal based upon user input [0071] with at least one interaction component in the animal collar device (as noted in [0060-61], the feedback modules include “feedback to a dog (e.g., sounds, vibration, etc.) to encourage or discourage behavior” which are instigated by the user input through the transceivers 320-330).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the tracking system of Greenberg with the feedback modules and capability of more instantaneous and personalized conditional training as taught by Kelly, which results in a more consistent training for the animal, offering better results.
For Claim 64, the above-modified reference teaches the method of claim 63, and Kelly further teaches further comprising operating the at least one interaction component to interact with the animal in response to the data about the animal (the system could request user input based on a triggering event, discussed in [0074-75] and [0042-43] for non-limiting disclosures).
For Claim 65, the above-modified reference teaches the method of claim 63, and Kelly further discloses wherein the at least one interaction component includes at least one of a speaker (410, [0061]), a vibrational motor (“vibrators,” [0061]), a light (415, [0061]), or a laser.
For Claim 66, the above-modified reference teaches the method of claim 63, and Kelly further teaches further comprising operating the at least one interaction component to interact with the animal in based upon the location of the animal relative to the base station (note the discussion of triggering events, including a “designated distance” [0042-43], reading on “location of the animal relative to the base station,” since the proximity of the animal to the forbidden area is also in proximity to the home base station).
For Claim 72, Greenberg discloses the method of claim 61.
Greenberg is silent to further comprising operating the processor to generate threshold ranges for the data about the animal based upon values of the data about the animal over time.
Kelly, like prior art above, teaches a companion animal tracking and reporting system (title, disclosure) further comprising operating the processor to generate threshold ranges for the data about the animal based upon values of the data about the animal over time (as noted in the example of [0075], “a wearable device determines that an animal has been motionless for a threshold time period, a report may be generated and transmitted to a mobile device,”).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the tracking system of Greenberg with the feedback modules and capability of more instantaneous and personalized conditional training as taught by Kelly, which results in a more consistent training for the animal, offering better results.

Claims 73, 74*, & 75-80 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Kelly.
For Claim 73, (in a similar manner to the rejection of claim 61 above) Greenberg discloses a method (in normal operation of the system disclosed by Greenberg) for monitoring an animal (at least the location of the animal 600, in the same manner as the instant invention) with an animal collar system (the components of which are discussed below) comprising a user device associated with a user (“cell phone” [0100-101], for non-limiting example), a base station (base station, either B or 900), and an animal collar device (400, [0034]), the method comprising: 
collecting data about the animal with at least one monitoring component in the animal collar device (in the same manner as the instant invention, at least the location of the animal/trackee 600, discussed throughout the disclosure, but specifically in [0093]);
communicating the data about the animal to the base station and the user device with at least one communication component in the animal collar device (as discussed in [0026] and [0101]); and
operating a processor (GSM and/or microprocessor) in the animal collar device (Fig. 4) and coupled to a battery (310) to 
determine whether the at least one communication component is connected to at least one of the base station (as discussed in [0026] for non-limiting example; noting that the claim limitation only requires the connection of the animal collar 400,600 with the base station) and the user device to provide a location of the animal relative to the base station and the user device (the location within or outside of the virtual fence is comparative with the base station, [0005 & 38]; the confirmation with the owner via call/message provides a location relative to the user, [0007 & 39]), 
based upon the location of the animal, cause the animal collar device to enter one of a plurality of communication states (as outlined below), the plurality of communication states comprising
an away alone state (“lost pet recovery mode”) when not connected to the base station and the user device (as indicated above, the wireless connection of the virtual fence, and either the physical or communicative connection between the owner/user and the pet), and 
a home alone state when connected to the base station and not connected to the user device (when the animal is within the virtual fence), and 
when in the away alone state, cause the at least one communication component to transmit the data about the animal via an external network [0013, 30, & 68-72], and 
selectively enable and disable the at least one monitoring component based upon the location of the animal relative to the base station [0057]. 
Greenberg is silent to interacting with the animal based upon user input with at least one interaction component in the animal collar device.
Kelly, like prior art above, teaches a companion animal tracking and reporting system (title, disclosure) further comprising interacting with the animal based upon user input [0071] with at least one interaction component in the animal collar device (as noted in [0060-61], the feedback modules include “feedback to a dog (e.g., sounds, vibration, etc.) to encourage or discourage behavior” which are instigated by the user input through the transceivers 320-330).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the tracking system of Greenberg with the feedback modules and capability of more instantaneous and personalized conditional training as taught by Kelly, which results in a more consistent training for the animal, offering better results.
	For Claim 74*, Greenberg in light of Kelly teaches the method of claim [[61]] 73*, and Kelly further teaches wherein the at least one monitoring component includes at least one of a first thermometer configured to measure a temperature of the animal (“e.g. accelerometer, …thermometer, biometric sensor,” [0032]), a second thermometer configured to measure an external temperature around the animal, an accelerometer (“e.g. accelerometer, …thermometer, biometric sensor,” [0032]), a heart rate sensor (“gather heart-rate, temperature, perspiration, or other biometric indicators of the animal,” [0053]), a moisture sensor (“gather heart-rate, temperature, perspiration, or other biometric indicators of the animal,” [0053]) and a magnetometer.
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the collar of the tracking system of Greenberg with another sensor, including one or more biometric sensors as taught by Kelly, in order to give the owner peace of mind while away from their companion animal, (see discussion found in [0002-3, Kelly]).
For Claim 75, Greenberg in light of Kelly teaches the method of claim 73, and Kelly further teaches further comprising operating the at least one interaction component to interact with the animal in response to the data about the animal (the system could request user input based on a triggering event, discussed in [0074-75] and [0042-43] for non-limiting disclosures).
For Claim 76, Greenberg in light of Kelly teaches the method of claim 73, and Kelly further teaches wherein the at least one interaction component includes at least one of a speaker (410, [0061]), a vibrational motor (“vibrators,” [0061]), a light (415, [0061]), or a laser.
For Claim 77, Greenberg in light of Kelly teaches the method of claim 73, and Kelly further teaches further comprising operating the at least one interaction component to interact with the animal in based upon the location of the animal relative to the base station (note the discussion of triggering events, including a “designated distance” [0042-43], reading on “location of the animal relative to the base station,” since the proximity of the animal to the forbidden area is also in proximity to the home base station).
For Claim 78, Greenberg in light of Kelly teaches the method of claim 73, and Greenberg further discloses wherein the at least one communication component includes at least one of a global positioning system (GPS) radio, a cellular transceiver (GSM meets cellular transceiver limitation), a Bluetooth transceiver, and a Wi-Fi transceiver.
For Claim 79, Greenberg in light of Kelly teaches the method of claim 73, and Greenberg further discloses further comprising operating the processor to selectively enable and disable the at least one communication component based upon the location of the animal relative to the base station (the microprocessor goes into standby or sleep mode when the system determines that tracking is not needed at that moment, due to “safe” indicator, or communication with the user, see [0051-57] for non-limiting disclosure).
For Claim 80, Greenberg in light of Kelly teaches the method of claim 73, and Greenberg further discloses further comprising operating the processor to process at least one of the data about the animal (the location of the animal as determined by GSM) and the location of the animal relative to the base station (base station 900) based upon a predefined threshold (the threshold being the virtual fence perimeter, see the radius discussion found in [0099], for example) and a logic combination (the logic determining whether the animal has left the virtual fence, [0008-10].
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Special attention is drawn to the disclosures of US 20150053144, US 20060202818, US 20120312250, US 20160042038, & US 20140267299 directed to one or more aspects of the disclosed invention. The remaining prior art cited is establishes the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643